IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                           )
                                            )      I.D. Nos: 1212009736 A & B
       v.                                   )
                                            )
WILLIAM T. WINDSOR                          )
    Defendant.                              )

                               Submitted: June 29, 2022
                              Decided: September 28, 2022

              ORDER SUMMARILY DISMISSING DEFENDANT’S
              THIRD MOTION FOR POSTCONVICTION RELIEF

       AND NOW, upon careful consideration of Defendant’s Third Motion for

Postconviction Relief and the record in this case, Defendant’s Motion is summarily

dismissed as procedurally barred by Superior Court Criminal Rule 61(d)(2) for the

following reasons:

       1.     In 2013, Defendant, Windsor T. Windsor (“Windsor”) pleaded guilty

to one count of rape in the second degree as to one minor victim and pleaded nolo

contendere to continuous sexual abuse of a child as to a second minor victim.1 The

Superior Court ordered a presentence investigation and deferred sentencing. At

Windsor’s sentencing hearing, Windsor told the Court for the first time that he




1
  Windsor had been indicted on 160 criminal counts stemming from sex offenses committed
against the daughters of his girlfriend. Windsor v. State, 2014 WL 4264915 (Del. Aug. 28, 2014).
wished to withdraw his guilty plea.2 The Court denied the request. After hearing

statements from the young victims, the Court sentenced Windsor to a total of twenty-

two years of incarceration followed by decreasing levels of probation.

       2.     Windsor appealed. Among other things, Windsor appealed this Court’s

refusal to hear his pro se motion to withdraw the plea. The Supreme Court

considered this issue and determined that the motion to withdraw was a legal nullity.3

It affirmed Windsor’s convictions and sentence on August 28, 2014.4

       3.     Windsor then filed a timely motion for postconviction relief. Among

the issues Windsor raised in the first motion for postconviction relief was this

Court’s refusal to hear his motion to withdraw the guilty plea. This Court found this

claim to be procedurally barred as previously adjudicated and denied Windsor’s first

motion for postconviction relief.5 The Delaware Supreme Court affirmed the denial

on September 25, 2015.6

       4.     Windsor filed a second, untimely motion for postconviction relief. In

addition to again challenging the Court’s refusal to withdraw his guilty plea,

Windsor claimed that he was innocent of the crimes.7 This Court considered the



2
  Transcript of December 13, 2013 Sentencing, pp. 10-11.
3
  Windsor, 2014 WL 4264915, at *3 (Del. Aug. 28, 2014).
4
  Id.
5
  State v. Windsor, 2015 WL 1455602 (Del. Super. Ct. Mar. 25, 2015).
6
  Windsor v. State, 2015 WL 5679751 (Del. Sept. 25, 2015) (finding that Windsor’s claim that his
guilty plea was involuntary was inconsistent with his guilty plea colloquy).
7
  State v. Windsor, 2018 WL 3492764 (Del. Super. Ct. July 19, 2018).
                                               2
“new” evidence to which Windsor cited—affidavits from various individuals

regarding statements one of the victims made after Windsor’s conviction—and

found it to be unpersuasive.8 This Court denied Windsor’s second motion for

postconviction relief, and the Delaware Supreme Court affirmed the denial.9

       5.       In the present matter—his third, untimely motion for post-conviction

relief—Windsor raises the following grounds for relief: (1) “actual innocence,” (2)

“ineffective assistance of counsel regarding withdrawal of plea,” and (3) “ineffective

assistance of counsel (due process).”

       6.       Pursuant to Superior Court Criminal Rule 61(d)(2), second or

subsequent motions for postconviction relief shall be summarily dismissed.10

However, the Rule allows for two exceptions if the defendant was convicted after

trial: (1) if there is new evidence that creates a strong inference the defendant is

innocent, or (2) if there is a new rule of constitutional law that is retroactively

applicable.11

       7.       Windsor does not explain how his current motion is not subject to

summary dismissal under Rule 61(d)(2). Because he pleaded guilty and did not go



8
  Id. at *2.
9
  Windsor v. State, 2019 WL 327964, at *2 n.6 (Del. Jan. 23, 2019) (recognizing that Windsor’s
motion was successive, the Supreme Court did not “address whether the ambiguous hearsay
affidavits that Windsor submitted create a strong inference of actual inference” while recognizing
the lower court specifically found that it did not).
10
   Super. Ct. Crim. R. 61(d)(2).
11
   Id.
                                                3
to trial, he cannot avail himself of the exceptions to Rule 61(d)(2) and therefore his

motion must be summarily dismissed. Moreover, to the extent Windsor attempts to

invoke the Delaware Supreme Court’s recent decision in Reed v. State,12 it is

inapplicable where, as here, the record reflects that Windsor did not advise trial

counsel that he wished to withdraw his guilty plea.13

       8.      Windsor’s Third Motion for Postconviction Relief is SUMMARILY

DISMISSED. Windsor has also filed a Motion for Appointment of Counsel and a

Motion to Proceed In Forma Pauperis. Because his Motion for Postconviction Relief

is summarily dismissed, there is no reason to appoint counsel. Windsor’s Motion for

Appointment of Counsel is therefore DENIED. The Motion to Proceed In Forma

Pauperis is MOOT.

       IT IS SO ORDERED.


                                                      /s/Robert H. Robinson, Jr.
                                                      Robert H. Robinson, Jr., Judge

pc:    William Windsor
       Prothonotary


12
   258 A.3d 807 (Del. 2021).
13
   Id. at 813 (“[W]e hold that a criminal defendant's control of the objectives of the representation
prior to sentencing requires that counsel either obey an instruction to file a motion to withdraw a
guilty plea, or seek leave to withdraw so that the defendant can file the motion with other counsel
or pro se.”). Following Windsor’s sentencing, Windsor’s counsel asked for a sidebar, where he
stated: “I would like to put on the record that the first I have heard of that [Rule] 32(d) request to
withdraw his plea was standing at the podium and that he and I did a video phone yesterday and
that was the first I have heard of that. I just wanted to have that on the record for [Rule] 61
purposes.” Transcript of December 13, 2013 Sentencing, p. 21.
                                                  4